Case 2:21-cv-00778-TAD-KK Document 3 Filed 03/31/21 Page 1 of 6 PageID #: 103



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF LOUISIANA

 THE STATE OF LOUISIANA,
 By and through its Attorney General, JEFF
 LANDRY, et al.,
                                    PLAINTIFFS,

 v.

 JOSEPH R. BIDEN, JR., in his official capacity
 as President of the United States; et al.,                 CIVIL ACTION NO. 2:21-cv-778-TAD-KK
                                    DEFENDANTS.


                              MOTION FOR PRELIMINARY INJUNCTION

        The States of Louisiana, Alabama, Alaska, Arkansas, Georgia, Mississippi, Missouri, Montana,

Nebraska, Oklahoma, Texas, Utah, and West Virginia (collectively “Plaintiff States”) respectfully

move this Court for an order under Rule 65 of the Federal Rules of Civil Procedure granting a

preliminary injunction, with expedited consideration, in their favor against the named Defendants in

their official capacities. As explained in the Complaint and attached Memorandum, Defendants have

violated the Outer Continental Shelf Lands Act, Mineral Leasing Act, and Administrative Procedure

Act by issuing and implementing Moratoriums on oil and gas leases on public lands and the Outer

Continental Shelf.

        This Motion is made on the grounds specified in this Motion, the Complaint, the

accompanying Memorandum of Law, the exhibits attached to the Complaint and to this Motion, all

matters of which this Court may take judicial notice, and on such other and further oral or

documentary evidence as may be presented to the Court at or before the hearing on this Motion.

Plaintiff States are substantially likely to prevail on the merits of their claims and preliminary injunctive

relief is necessary to avoid substantial injuries to their sovereign, quasi-sovereign, and proprietary
Case 2:21-cv-00778-TAD-KK Document 3 Filed 03/31/21 Page 2 of 6 PageID #: 104



interests. And the public interest and balance of harms favor an order compelling Defendants to

follow the law.

        For these reasons and those explained in the attached Motion, Plaintiff States respectfully

request a preliminary injunction ordering Defendants to disregard the OCSLA Leasing Moratorium

and the MLA Leasing Moratorium and to execute the statutory duties of their offices regarding oil

and gas leasing as if the Moratoriums did not exist. Plaintiff States also ask the Court to preliminarily

enjoin Defendants from implementing the Recission of Lease Sale 257, postponement of Lease Sale

258, postponements of MLA quarterly lease sales, and any other action taken in reliance upon the

Leasing Moratoriums.




                                                  -2-
Case 2:21-cv-00778-TAD-KK Document 3 Filed 03/31/21 Page 3 of 6 PageID #: 105



                                            Respectfully submitted,

 Dated: March 31, 2021                          /s/                        T

 TYLER R. GREEN                             JEFF LANDRY
 DANIEL SHAPIRO                             Attorney General
 CONSOVOY MCCARTHY PLLC                     ELIZABETH B. MURRILL
 222 S. Main Street, 5th Floor               Solicitor General
 Salt Lake City, UT 84101                   JOSEPH S. ST. JOHN
 (703) 243-9423                              Deputy Solicitor General
                                            SHAE G. MCPHEE
                                             Assistant Solicitor General
                                            LOUISIANA DEPARTMENT OF JUSTICE
                                            1885 N. Third Street
                                            Baton Rouge, LA 70804
                                            Tel: (225) 326-6766
                                            emurrill@ag.louisiana.gov
                                            stjohnj@ag.louisiana.gov


                                            Counsel for Plaintiff States


 OTHER COUNSEL:

 STEVE MARSHALL
   Attorney General of Alabama
 Edmund G. LaCour Jr.*
   Solicitor General
 Office of the Alabama Attorney General
 501 Washington Avenue
 Montgomery, AL 36130
 Tel: (334) 353-2196
 Fax: (334) 353-8400
 Edmund.LaCourt@AlabamaAg.gov
 Counsel for the State of Alabama

 TREG TAYLOR
  ATTORNEY GENERAL
 Ronald W. Opsahl (Colo. Bar No. 35662)
   Assistant Attorney General
 Alaska Department of Law
 1031 West Fourth Avenue, Suite 200
 Anchorage, Alaska 99501
 Telephone: (907) 269-5100
 Fax: (907) 276-3697


                                          -3-
Case 2:21-cv-00778-TAD-KK Document 3 Filed 03/31/21 Page 4 of 6 PageID #: 106



 Email: ron.opsahl@alaska.gov
 Counsel for the State of Alaska

 LESLIE RUTLEDGE
   Attorney General of Arkansas
 Nicholas J. Bronni*
   Solicitor General
 Dylan L. Jacobs*
   Assistant Solicitor General
 Office of Arkansas Attorney General Leslie
 Rutledge
 323 Center Street, Suite 200
 Little Rock, Arkansas 72201
 (501) 682-6302
 Nicholas.bronni@arkansasag.gov
 Counsel for the State of Arkansas

 CHRISTOPHER M. CARR
   Attorney General of Georgia
 Andrew A. Pinson*
   Solicitor General
 Office of the Attorney General
 40 Capitol Square SW
 Atlanta, Georgia 30334
 (404) 458-3409
 apinson@law.ga.gov
 Counsel for the State of Georgia

 LYNN FITCH
  Attorney General of Mississippi
 Krissy C. Nobile*
   Deputy Solicitor General
 State of Mississippi
 Office of the Attorney General
 P.O. Box 220
 Jackson, MS 39205
 Tel: (601) 359-3680
 Counsel for the State of Mississippi

 ERIC S. SCHMITT
   Attorney General of Missouri
 Justin D. Smith*
   Deputy Attorney General for Special
 Litigation



                                              -4-
Case 2:21-cv-00778-TAD-KK Document 3 Filed 03/31/21 Page 5 of 6 PageID #: 107



 Jeff P. Johnson*
 Michael E. Talent*
 Missouri Attorney General’s Office
 Post Office Box 899
 Jefferson City, MO 65102
 Tel: (573) 751-0304
 Fax: (573) 751-0774
 Justin.Smith@ago.mo.gov
 Counsel for the State of Missouri

 AUSTIN KNUDSEN
   Attorney General of Montana
 David M.S. Dewhirst*
   Solicitor General
 Montana Attorney General’s Office
 215 North Sanders
 P.O. Box 201401
 Helena, MT 59620-1401
 406.444.4145
 david.dewhirst@mt.gov
 Counsel for the State of Montana

 DOUGLAS J. PETERSON
   Attorney General of Nebraska
 James A. Campbell*
   Solicitor General
 Office of the Nebraska Attorney General
 2115 State Capitol
 Lincoln, NE 68509
 (402) 471-2682
 jim.campbell@nebraska.gov
 Counsel for the State of Nebraska

 MIKE HUNTER
   Attorney General of Oklahoma
 Mithun Mansinghani*
   Solicitor General
 Bryan Cleveland*
   Assistant Solicitor General
 Oklahoma Office of Attorney General
 313 N.E. 21ST Street
 Oklahoma City, OK 73105
 Phone: (405) 522-4392
 mithun.mansinghani@oag.ok.gov
 Counsel for the State of Oklahoma

 KEN PAXTON


                                           -5-
Case 2:21-cv-00778-TAD-KK Document 3 Filed 03/31/21 Page 6 of 6 PageID #: 108



  Attorney General of Texas
 Brent Webster
   First Assistant Attorney General
 Judd E. Stone II
   Solicitor General
 Patrick Sweeten
   Deputy Attorney General
 Office of the Attorney General
 P.O. Box 12548 (MC 009)
 Austin, Texas 78711-2548
 Tel.: (512) 463-4139
 Fax: (512) 474-2697
 Patrick.Sweeten@oag.texas.gov
 Judd.Stone@oag.texas.gov
 Counsel for the State of Texas

 SEAN D. REYES
   Attorney General of Utah
 Melissa A. Holyoak*
  Solicitor General
 Utah Attorney General’s Office
 350 N. State Street, Suite 230
 P.O. Box 142320
 Salt Lake City, UT 84114-2320
 385.271.2484
 melissaholyoak@agutah.gov
 Counsel for the State of Utah

 PATRICK MORRISEY
   West Virginia Attorney General
 Lindsay S. See*
   Solicitor General
 State Capitol, Bldg 1, Room E-26
 Charleston, WV 25305
 (304) 558-2021
 Lindsay.s.see@wvago.gov
 Counsel for the State of West Virginia

 *Admission application forthcoming




                                          -6-
